Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1, 11, and 14 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-13), machine (claims 14-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims include limitations that recite at least one abstract idea. 
Claims 1 & 14
A method comprising:
-receiving, by at least one processor, a request to deliver one or more parcels to an attended delivery/pickup location;
-determining, by the at least one processor, a capacity of the attended delivery/pickup location to accept the one or more parcels prior to facilitating delivery of the one or more parcels to the attended delivery/pickup location, wherein the capacity is determined based at least on dimensions of the one or more parcels and an available dimensional space at the attended delivery/pickup location, and a latency of parcels stored at the attended delivery/pickup location;
-generating a shipping label for the one or more parcels for use in routing the one or more parcels to the attended delivery/pickup location determined to have adequate capacity; and
-causing delivery of the one or more parcels to the attended delivery/pickup location determined to have adequate capacity using the shipping label.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because determination of parcel delivery based on dimensions of the parcel and available dimensional space can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
Claim 11
A method comprising:
-receiving, by at least one processor, an indication of receipt of an item at a first attended delivery/pickup location, the first attended delivery/pickup location being located at a first location;
-receiving, by the at least one processor, a request to ship the item from the first attended delivery/pickup location to a second attended delivery/pickup location;
-determining, by the at least one processor, a capacity of the second attended delivery/pickup location to accept the item prior to initiating delivery of the item, wherein the capacity is determined based at least on dimensions of the item and available dimensional space at the second attended delivery/pickup location and a latency of parcels stored at the attended delivery/pickup location;
-generating a shipping label for routing the item to the second attended delivery/pickup location determined to have adequate capacity;
-causing delivery of the item to the second attended delivery/pickup location determined to have adequate capacity utilizing the shipping label.
Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because determination of parcel delivery based on dimensions of the parcel and available dimensional space can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1
A method for facilitating delivery of a parcel based on managing storage capacity in a logistics network, the method comprising:
-receiving, by at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 32, general purpose processing devices), a request to deliver one or more parcels to an attended delivery/pickup location (extra-solution activity, see MPEP 2106.05(g));
-determining, by the at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 32, general purpose processing devices), a capacity of the attended delivery/pickup location to accept the one or more parcels prior to facilitating delivery of the one or more parcels to the attended delivery/pickup location, wherein the capacity is determined based at least on dimensions of the one or more parcels and an available dimensional space at the attended delivery/pickup location, and a latency of parcels stored at the attended delivery/pickup location;
-generating a shipping label for the one or more parcels for use in routing the one or more parcels to the attended delivery/pickup location determined to have adequate capacity (extra-solution activity, see MPEP 2106.05(g)); and
-causing delivery of the one or more parcels to the attended delivery/pickup location determined to have adequate capacity using the shipping label (extra-solution activity, see MPEP 2106.05(g)).
Claim 11
A method for facilitating delivery of a parcel based on managing storage capacity in a logistics network, the method comprising:
-receiving, by at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 32, general purpose processing devices), an indication of receipt of an item at a first attended delivery/pickup location, the first attended delivery/pickup location being located at a first location (extra-solution activity, see MPEP 2106.05(g));
-receiving, by the at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 32, general purpose processing devices), a request to ship the item from the first attended delivery/pickup location to a second attended delivery/pickup location (extra-solution activity, see MPEP 2106.05(g));
-determining, by the at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 32, general purpose processing devices), a capacity of the second attended delivery/pickup location to accept the item prior to initiating delivery of the item, wherein the capacity is determined based at least on dimensions of the item and available dimensional space at the second attended delivery/pickup location and a latency of parcels stored at the attended delivery/pickup location;
-generating a shipping label for routing the item to the second attended delivery/pickup location determined to have adequate capacity (extra-solution activity, see MPEP 2106.05(g));
-causing delivery the item to the second attended delivery/pickup location determined to have adequate capacity utilizing the shipping label (extra-solution activity, see MPEP 2106.05(g)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim
14 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 1 and analogous independent claim
14 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2, 15: The claim specifies determination of available space based on total volume of parcels, which is a mathematical concept.
Claim 3, 16: The claim specifies determining capacity based on ability of the location to expand its capacity, which is a mental process.
Claim 4, 17: The claim specifies determining capacity based on density of parcels, which is a mental process and a mathematical concept.
Claim 5, 18: The claim specifies determining capacity based on handling instructions, which is a mental process.
Claim 6, 19: The claim specifies generating a notification and following the delivery of the parcel, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 7, 20: The claim specifies following delivery based on electronic ID card specified, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 8: The claim specifies determining capacity based on future capacity of the location, which is a mental process.
Claim 9, 13: The claim specifies determining capacity based on predetermined percentage of capacity, which is a mental process.
Claim 10: The claim specifies the predetermined percentage to be at least 95% of maximum capacity, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 12: The claim specifies receiving a notification of pickup of the item, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 11, and 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
Claim 1
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a request to delivery parcel, generating a shipping label, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a capacity of the location to accept parcels, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Claim 11
  amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving an indication of receipt of an item, receiving a request to ship the item, generating a shipping label, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a capacity, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6-7, 12, 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6, 19 (generating a notification, following delivery tracking), 7, 12, 20 (following delivery based on electronic ID card), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huffman et al. (U.S. Publication 2015/0120602).
As per claim 1, Huffman teaches a method comprising:
-receiving, by at least one processor, a request to deliver one or more parcels to an attended delivery/pickup location (Huffman: para. 54; para. 65; Making a MyBox reservation request.);
-determining, by the at least one processor, a capacity of the attended delivery/pickup location to accept the one or more parcels prior to facilitating delivery of the one or more parcels to the attended delivery/pickup location, wherein the capacity is determined based at least on dimensions of the one or more parcels and an available dimensional space at the attended delivery/pickup location (Huffman: para. 100-101; Determining the size of the compartment required to store the parcel based on dimensions of the parcel.), and a latency of parcels stored at the attended delivery/pickup location (Huffman: para. 104; A predetermined time period is given for pick-up);
-generating a shipping label for the one or more parcels for use in routing the one or more parcels to the attended delivery/pickup location determined to have adequate capacity (Huffman: para. 49; para. 53; A unique identifier is generated that is applied to the parcel to track the parcel.); and
-causing delivery of the one or more parcels to the attended delivery/pickup location determined to have adequate capacity using the shipping label (Huffman: para. 91; Courier delivering the parcel to the MyBox that was reserved.).
As per claim 2, the method of claim 1 is as described.  Huffman teaches wherein the available dimensional space at the attended delivery/pickup location is determined based on a total volume of parcels stored at the attended delivery/pickup location (Huffman: para. 81; Determine context of each reservation request including overall volume of storage.).
As per claim 3, the method of claim 1 is as described.  Huffman teaches wherein the capacity is further determined based on an ability of the attended delivery/pickup location to expand its capacity (Huffman: para. 100; Estimate the parcels maximum dimension to accommodate the parcel.).
As per claim 4, the method of claim 1 is as described.  Huffman teaches wherein the capacity is further determined based on a density of parcels stored at the attended delivery/pickup location (Huffman: para. 101; Determining the ratio based on dimensions and weight.).
As per claim 5, the method of claim 1 is as described.  Huffman teaches wherein the capacity is further determined based on handling instructions associated with the one or more parcels, the handling instructions requiring storage at a particular temperature, and an available storage temperature at the attended delivery/pickup location (Huffman: para. 85; Selection of the storage unit and compartment is based on environmental requirements.).
As per claim 6, the method of claim 1 is as described.  Huffman teaches wherein the method further comprises:
-generating, by the at least one processor, a notification that the one or more parcels have been delivered to the attended delivery/pickup location following the delivery of the one or more parcels (Huffman: para. 91; claim 11; Notifying the user the item is stored.); and
-following the delivery of the one or more parcels, receiving an indication that the one or more parcels have been retrieved from the attended delivery/pickup location based on near-field communications detected at the attended delivery/pickup location indicating that a designated recipient has retrieved the one or more parcels (Huffman: para. 128).
As per claim 7, the method of claim 1 is as described.  Huffman teaches further comprising, following delivery of the one or more parcels, receiving an indication that the one or more parcels have been retrieved from the attended delivery/pickup location based on an electronic ID card specific to the attended delivery/pickup location being detected at the attended delivery/pickup location (Huffman: para. 110; Authenticate the QR code by confirming the unique identifier and processing the information and opening the reserved compartment door.).
As per claim 8, the method of claim 1 is as described.  Huffman teaches wherein the capacity is further determined based on an estimated future capacity of the attended delivery/pickup location (Huffman: para. 69; para. 177; The courier can make reservations in the future).
As per claim 9, the method of claim 1 is as described.  Huffman teaches wherein the capacity is further determined based on whether a predetermined percentage of capacity at the attended delivery/pickup location has been exceeded (Huffman: para. 69; para. 90-91; MyBox component maintains inventory of compartments and their status.).
As per claim 10, the method of claim 9 is as described.  Huffman teaches wherein the predetermined percentage of capacity is at least 95% of a maximum capacity of the attended delivery/pickup location, and wherein, when the predetermined percentage of capacity is exceeded, a selection of alternate attended delivery/pickup locations is automatically generated (Huffman: para. 74-75; para. 69; figure 6b, s619; The system maintains an updated inventory and offers suggestion to store at a location at a different storage unit for efficiency.).
As per claim 11, Huffman teaches a method comprising:
-receiving, by at least one processor, an indication of receipt of an item at a first attended delivery/pickup location, the first attended delivery/pickup location being located at a first location (Huffman: para. 94-95; Receiving an identifier left for the recipient for a parcel.);
-receiving, by the at least one processor, a request to ship the item from the first attended delivery/pickup location to a second attended delivery/pickup location (Huffman: para. 96; Receiving a reservation request to deliver the object to a second location.);
-determining, by the at least one processor, a capacity of the second attended delivery/pickup location to accept the item prior to initiating delivery of the item, wherein the capacity is determined based at least on dimensions of the item and available dimensional space at the second attended delivery/pickup location (Huffman: para. 100-101; Determining the size of the compartment required to store the parcel based on dimensions of the parcel.) and a latency of parcels stored at the attended delivery/pickup location (Huffman: para. 104; A predetermined time period is given for pick-up);
-generating a shipping label for routing the item to the second attended delivery/pickup location determined to have adequate capacity (Huffman: para. 49; para. 53; A unique identifier is generated that is applied to the parcel to track the parcel.);
-causing delivery of the item to the second attended delivery/pickup location determined to have adequate capacity utilizing the shipping label (Huffman: para. 91; Courier delivering the parcel to the MyBox that was reserved.).
As per claim 12, the method of claim 11 is as described.  Huffman teaches further comprising receiving, by the at least one processor, a notification of pickup of the item by a designated recipient based on recognition of an electronic ID card associated with the designated recipient that is valid at the second attended delivery/pickup location (Huffman: para. 155; para. 128).
As per claim 13, the method of claim 11 is as described.  Huffman teaches wherein the capacity is determined to be adequate further based on a predetermined percentage of capacity at the second attended delivery/pickup location not being exceeded (Huffman: para. 69; para. 90-91; MyBox component maintains inventory of compartments and their status.).
Claims 14-20 recite substantially similar limitations as those already addressed in claims 1-7, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for 35 U.S.C. 101 for claims 1-20 have been fully considered but they are not persuasive.
Applicant argues that similar to Example 46, the actual delivery of the item to the alternative delivery location and/or the determining capacity of the attended delivery location is an “other meaningful limitation” because it “actually uses the information” to take “corrective action.”  Examiner disagrees.  Examiner states that while the claim does determine the capacity of the delivery location and then delivering the location, it is not similar to Example 46.  Example 46 claim 2 was eligible because enabling control of the farm equipment based on automatic detection of grass tetany goes beyond merely automatic the abstract idea.  The present claims merely analyzes information (mental process) and delivers the parcel based on that determination, which is an insignificant extra-solution activity. 
Applicant's arguments filed for 35 U.S.C. 102 for claims 1-20 have been fully considered but they are not persuasive.
Examiner has provided support for the amended features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. – U.S. Publication No. 2003/0171996 – A method for enabling customers to select pickup of products at designated locations.
Lyons et al. – U.S. Publication No. 2002/0077937 – A method for selecting pickup locations for delivery of goods.
Villardito – U.S. Publication No. 2014/0236778 – A method for coordinating a transfer of a requested item to a particular location.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3686